           Case 7:17-cv-02810-PMH-PED Document 199 Filed 10/23/20 Page 1 of 1
                                                                          f( UWCSD,NV                           •". i


                                                                         HDCM'^n.            N''1

                                                                            HI .Pf~5"rY-^1
                                                                                                K;AT rv   F?r
                                                                           .DOP .^..
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                    :li5f-
 KAMDEN-OUAFFO,
                                             Plaintiff,
                                                                                  ORDER
                    - against -
                                                                         17Civ.2810(KMK)(PED)



 BALCHEM CORP., ET AL.,
                                             Defendants.


PAUL E. DAVISON, U.S.M.J.:


           Defendants seek leave to move for sanctions related to plaintiffs failure to appear for a


court-directed deposition on October 13, 2020, [Dkt. 196.] Leave to so move is GRANTED.


           Defendants shall file their motion on or before November 2, 2020. Plaintiff may file any


responsive papers no later .than November 16, 2020. Any reply shall be served no later than


November 23, 2020.


           The Clerk shall close Dkt. 196.

Dated: October 23, 2020
       White Plains, New York




                                                                   )avison, U.S.M.J


Copy mailed to:


Ricky Kamdem-Ouaffo
301 Cozzens Court
East Brunswick,NJ 08816'




           'In an excess of caution. The docket reflects that plaintiff receives ECF notification.
[Dkt, 8.
